Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28 and 29 are objected to because of the following informalities:  the units for concentration appear to be incorrect. For examination purposes, the Examiner considered a concentration within the range of 0.001 mg/L – 500 mg/L (claim 28) and within the range of 0.01 mg/L – 100 mg/L (claim 29).  Appropriate correction is required.

Claim Interpretation
Claim 16 recites, in part, “applying an absolute potential”. Paragraph 16 of applicant’s disclosure describes that the step of applying an absolute potential to said cathode is done by creating a potential difference between said anode and said cathode.  In the absence of any further specification, applying the claimed absolute potential is understood as normal for the electrolytic field, applying voltage/current which creates a potential difference between the electrodes. In addition, as discussed in more detail below, the method of Pitton applies a voltage between the electrodes which results in the deposition of the heavy metal as an amalgam with the metal of the cathode body, as claimed (col. 5, lines 49-55; claim 2, step b).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pitton (US Patent no. 5,292,412) in view of Hu et al. (US Patent Application Publication no. 2018/0346353).
With respect to claim 16, Pitton discloses a method for electrochemical purification of an aqueous solution (abstract) comprising the steps of:
 - providing a cathode and an anode to an aqueous solution, wherein said aqueous solution comprises soluble ions of at least one toxic heavy metal, i.e. mercury (col. 2, lines 24-44), and wherein said cathode comprises an outer surface, which outer surface comprises a noble metal, i.e. silver or gold (col. 2, lines 37-44);
- applying an absolute potential to said cathode (col. 3, lines 5-10; see example 6 on col. 9);
wherein said absolute potential of said cathode drives the formation of an alloy comprising said noble metal and said at least one toxic heavy metal (claim 2b - the heavy metal is deposited on a surface of the cathode as an amalgam with the metal of the cathode body).
Pitton fails to teach wherein said noble metal is platinum. 
Hu teaches an electrolytic module for water purification (paragraph 8), wherein the electrolytic module includes a cathode and an anode, the cathode comprising a noble metal, such as platinum because this material exhibits a lower hydrogen evolution potential and a greater specific surface area (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of filing to use a platinum cathode in the water purification device of Pitton because as taught by Hu, platinum cathodes are well known in the art to be effective for electrolytic water purification because this material exhibits a lower hydrogen evolution potential and a greater specific surface area, and one would have a reasonable expectation of success in doing so.
With respect to claim 17, Pitton further teaches wherein said outer surface comprises said noble metal in the form of a continuous layer or in the form of particles (col. 4, lines 47-63).
With respect to claim 18, Pitton discloses wherein said soluble ions of at least one toxic heavy metal are soluble ions of mercury (abstract; col. 1, lines 6-17).
With respect to claim 20, even though Pitton fails to explicitly teach wherein said absolute potential of said cathode is within the range of -1-1.5 V vs. RHE, or within the range of 0-1 V vs. RHE, Pitton teaches polarizing the cathode body at a voltage sufficient to deposit the heavy metal on the surface as an amalgam with the metal of the cathode body (col. 5, lines 49-55; claim 2, step b). it would have been obvious to one having ordinary skill in the art at the time of filing to select the optimum potential necessary to deposit the heavy metal as an amalgam with the metal of the cathode by routine experimentation. 
With respect to claim 21, Pitton teaches wherein said formation of an alloy/amalgam is selective (an amalgam is formed with mercury and the metal of the cathode alone; col. 3, lines 5-10; col. 7, lines 63-68; claim 2b).
With respect to claims 22, 23, Pitton discloses a step of polarizing the cathode body at a voltage to deposit the heavy metal, i.e. Hg, on the surface as an amalgam with the metal of the cathode body (claim 2, step b). One having ordinary skill in the art would have found it obvious to continue polarizing the cathode body until a desired thickness of the alloy layer is obtained.
With respect to claims 24-26, Pitton teaches wherein said aqueous solution has a pH within the range of 1-7 (col. 4, lines 40-46; col. 7, lines 30-40).
With respect to claims 27-29, Pitton discloses wherein a concentration of said ions of said at least one toxic heavy metal, i.e. mercury in said aqueous solution is within the range 5-6ppm (5-6 mg/L-1000 mg/L; col. 7, lines 30-40).
	With respect to claim 30, the method of Pitton further comprises a step of regenerating said noble metal (the cathodes are regenerated for re-use; col. 4, lines 4-11).
 With respect to claim 31, Pitton further teaches wherein said method is used for electrochemical purification of an aqueous solution comprising soluble ions of at least one toxic heavy metal, i.e. mercury; and wherein said aqueous solution is a natural aqueous solution (col. 1, lines 6-16).
With respect to claims 32, 33, Pitton discloses wherein said aqueous solution is industrial waste water and/or waste streams (col. 1, lines 6-16).
With respect to claim 34, Hu discloses wherein said aqueous solution subjected to electrolytic purification is household water (paragraph 3).	

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitton in view of Hu as applied to claim 16 above, and further in view of Bennion et al. (US Patent no. 3,804,733).
With respect to claim 19, Pitton in view of Hu discloses all the features discussed above but fails to teach wherein said method further comprises a further step of providing a reference electrode; wherein said reference electrode is used to control said absolute potential of said cathode.
Bennion teaches a method for the electrochemical removal of metal ions from a solution to deliver a purified effluent (col. 2, lines 30-38) wherein a reference electrode (40) is provided for assisting in the electrical control of the cell (10; col. 4, lines 13-15). It would have been obvious to one having ordinary skill in the art at the time of filing to provide a reference electrode in the electrolytic cell of the modified Pitton, as taught by Bennion in order to assist in the electrical control of the cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794